Citation Nr: 0809438	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 14, 1967, to 
July 11,  1969, from February 1, 1978, to October 1, 1990, 
and from October 11, 1990, to July 3, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri, wherein the RO denied service connection.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in April 2005.  The veteran's case 
was remanded for additional development in June 2005.  The 
case is again before the Board for appellate review.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, July 2005 and December 2006.  Specifically regarding 
VA's duty to notify, the notifications to the veteran 
apprised him of what the evidence must show to establish 
entitlement to each of the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence he had 
pertaining to his claim.  By way of the December 2006 
correspondence, the veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The RO also provided a statement of the case (SOC) 
and two supplemental statements of the case (SSOCs) reporting 
the results of its reviews of issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA and private medical records, and secured an 
examination in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.  

II.  Background

The veteran's service personnel records reveal that he served 
in Vietnam from December 1967 to December 1968 and in Saudi 
Arabia from November 1990 to June 1991.  The veteran's DD214 
for his first period of service reveals that his military 
occupation specialty (MOS) was a combat engineer. The 
veteran's DD214 for his last period of service reveals that 
his MOS was a petroleum supply specialist.  The veteran's 
personnel records indicate that he was awarded the Army 
Service Ribbon, Army Lapel Button, National Defense Service 
Medal, Bronze Star Medal, Sharpshooter (Rifle) Medal, Vietnam 
Service Medal with three Bronze Service Stars, the Republic 
of Vietnam Campaign Medal, NCO Professional Development 
Ribbon, Army Commendation Medal, Army Reserve Components 
Achievement Medal with Second Oak Leaf Cluster, Southwest 
Asia Service Medal with three Bronze Stars, Kuwait Liberation 
Medal, and Overseas Service Bar.  

It appears that the veteran's service medical records from 
his first period of service were unavailable.  The available 
SMRs include examination reports dated in March 1987, 
November 1987, February 1990, June 1991, January 1992, March 
1997, and June 1999 all of which indicate that psychological 
examinations of the veteran were normal.  The other SMRs of 
record are silent for any reference to treatment for or a 
diagnosis of any psychiatric disability.  

Associated with the claims file is a November 2005 response 
from the National Personnel Records Center which indicates 
that all of the veteran's service medical records were 
provided to the St. Louis RO in January 2003.  

The veteran submitted a stressor statement in October 2001.  
He reported that on his first day in Vietnam the airplane 
that was transporting his unit came under fire.  He said he 
and his fellow soldiers had to jump off the plane and run for 
cover.  He said he was doing a mine sweep on another occasion 
and he and other soldiers came upon a group of six soldiers 
who were all dead.  The deceased included a friend of the 
veteran's named "[redacted]" whose throat had been slit.  In 
September 1968 he said he witnessed a demolitions officer get 
hit with a booby trap and lose his legs.  He said the soldier 
later died as he was being evacuated.  He said on another 
occasion he saw a jeep hit a mine and explode, spreading body 
parts that the veteran had to help retrieve.  Finally, he 
said while serving in Iraq he saw dead bodies, blown-up 
tanks, burned cars, and devastation.  

The RO submitted a letter to the Office of the Adjutant 
General and requested any available physical examination 
reports, line of duty determinations, service medical 
records, and verification of the veteran's periods of 
service.  The Office of the Adjutant General responded in a 
November 2005 letter that the veteran's records were not 
located.  

The RO also submitted a letter to the National Archives and 
Records Administration (NARA) and requested copies of 
pertinent morning reports for the 39th Engineer Battalion, 
Company C (from December 5, 1967, to December 6, 1968), 
operation reports, lessons learned statements, or any other 
pertinent information regarding activities of the veteran's 
unit in Vietnam.  The NARA responded in a May 2007 letter 
that there were over 2000 pages relating to the time period 
of interest.  The letter indicated that there were no records 
at the Company C level.  The NARA included a casualty list 
for the 39th Engineer Battalion from an internal NARA 
database.  The list does not include any individuals by the 
name of "[redacted]."  

Associated with the claims file are private treatment reports 
from the Vet Center dated from August 2001 to October 2001.  
The records indicate that the veteran was seen for PTSD 
issues on a few occasions.  The records also indicate that 
the veteran received assistance in preparing a stressor 
letter.   In January 2002 the veteran's case was closed 
because he had not been seen for over thirty days.  

The veteran testified at a Board hearing in April 2005.  The 
veteran testified that he served in the Republic of Vietnam 
from December 1967 to December 1968.  He said he was a 
demolition engineer specialist and an engineer operator.  He 
indicated that part of his duties involved mine sweeping on 
foot.  He said he became good friends with a fellow 
serviceman named "[redacted]" who served with an Infantry Unit.  
He said [redacted] went missing and was killed.  He said he was not 
able to remember [redacted]'s last name, home town, unit, or the 
location where the incident occurred.  He also testified that 
a young lieutenant who was a demolition specialist was on a 
mine sweeping mission and stepped on a mine that blew his 
legs off.  The veteran was unable to recall his name.  He 
said on another occasion a supply person and a chaplain were 
killed when the jeep they were in hit a mine; the veteran was 
called to pick up body parts.  He also reported that his 
plane came under fire when he first arrived in Vietnam.  He 
indicated that he had flashbacks of Vietnam when he served in 
Saudi Arabia.  He said he ought treatment for psychiatric 
problems at VA in 1983 or 1984.  He testified that he 
suffered from flashbacks and nightmares.  He said he was in 
charge of refueling mission while serving in the Middle East 
and he said he saw carnage and dead bodies on his trips 
transporting fuel.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 1997 to May 2007.  In October 1997 
the veteran reported flashbacks and nightmares from the Gulf 
War and Vietnam.  He was diagnosed with PTSD.  In August 2001 
the veteran reported that he received friendly and hostile 
incoming fire from small arms, artillery, rockets, mortars, 
and bombs during his military service.  He also reported that 
he observed atrocities such as torturing prisoners, 
mutilating enemy bodies, and the harming of civilians.  He 
said he had a few friends who died in Vietnam.  He said he 
saw and smelled dead bodies in Saudi Arabia.  The examiner 
noted that the veteran had a high level of combat experience.  
He was diagnosed with PTSD, r[ule]/o[ut] major depressive 
disorder, alcohol dependence in remission, and cocaine 
dependence in remission.  The veteran received treatment for 
PTSD and substance abuse addiction during the time period 
referenced.  

The veteran was afforded a VA examination in July 2007.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that he came under fire on his first day in Vietnam 
as he disembarked from a plane and he said he saw casualties 
in both Vietnam and Iraq.  The examiner said the veteran was 
not specific with regard to any other stressors.  The veteran 
claimed that he could not remember any details.  Mental 
status examination revealed that the veteran was alert and 
oriented in three spheres.  His grooming and hygiene were 
good and his behavior was friendly and cooperative.  The 
veteran reported that he gets "down" on occasion and has 
had problems with anger.  He reported occasional nightmares.  
The veteran reported anger, nightmares and flashbacks as a 
result of his stressors.  The examiner concluded that the 
veteran did not meet the DSM-IV criteria for PTSD.  She 
diagnosed the veteran with depression, alcohol abuse in 
remission, cocaine abuse in remission, and subclinical PTSD 
symptoms.  

III.  Analysis

As a preliminary matter, the Board notes that the veteran's 
service medical records from his first period of service were 
not available.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board observes that in November 2005 the NPRC reported 
that all available service medical records were provided to 
the St. Louis RO in January 2003.  The Appeals Management 
Center (AMC) contacted the Office of the Adjutant General and 
the NARA and the veteran's service medical records from his 
first period of service were not located.  The veteran 
provided testimony and submitted a stressor statement in 
support of his claim.  The AMC requested that the veteran 
provide any additional evidence and details regarding his 
stressors in a July 2005 letter.  The veteran did not respond 
to the letter.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

In this case the veteran's service personnel records and 
service medical records do not document combat service.  
Furthermore, the service medical records do not document 
treatment for any psychiatric disorders.  The veteran has not 
specifically identified a stressor capable of being verified.  
The AMC attempted to obtain additional information from the 
Office of the Adjutant General and the NARA but was 
unsuccessful.  The veteran did not provide any additional 
information regarding his claimed stressors.   

A salient point to be made is that the veteran does not have 
a confirmed diagnosis of PTSD specifically linked to a 
stressor.  The veteran was diagnosed with PTSD by VA in 1997.  
VA treatment records dated in August 2001 indicate that the 
veteran was a combat veteran.  However, as noted above, the 
veteran's service records do not document combat service.  
The VA outpatient treatment records did not link the 
diagnosis to a specific stressor.  When examined by VA for 
the purpose of determining whether the veteran in fact has 
PTSD, diagnoses other than PTSD were provided.  The July 2007 
examiner specifically noted that the veteran had subclinical 
symptoms of PTSD and that he did not meet the full DSM-IV 
criteria for a PTSD diagnosis.  This opinion is of greater 
evidentiary weight than those that included assessments of 
PTSD.  This is so because it was based on a review of the 
record and included more detailed analysis about the very 
question before VA, namely whether the veteran indeed met 
each of the specific criteria for the diagnosis.  Absent a 
diagnosis of PTSD related to a verified stressor, service 
connection must be denied.  Even assuming the occurrence of 
stressors as identified by the veteran, the absence of a 
diagnosis that conforms with DSM-IV and which is supported by 
examination findings, service connection may not be granted.  


ORDER

Entitlement to service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


